             Case 3:17-cv-06748-WHO Document 224
                                             223 Filed 03/02/21
                                                       03/01/21 Page 1 of 5




1    LAWRENCE A. ORGAN (SBN 175503)
     NAVRUZ AVLONI (SBN 279556)
2    CIMONE A. NUNLEY (SBN 326915)
3    CALIFORNIA CIVIL RIGHTS LAW GROUP
     332 San Anselmo Avenue
4    San Anselmo, California 94960
     Telephone:   (415)-453-7352
5
     Facsimile:   (415)-785-7352
6
     J. BERNARD ALEXANDER (SBN 128307)
7    ALEXANDER MORRISON + FEHR LLP
     1900 Avenue of the Stars, Suite 900
8
     Los Angeles, California 90067
9    Telephone:     (310) 394-0888
     Facsimile:     (310) 394-0811
10   Attorneys for Plaintiffs DEMETRIC DI-AZ and OWEN DIAZ
11
     TRACEY A. KENNEDY (SBN 150782)
12   PATRICIA M. JENG (SBN 272262)
     SUSAN HAINES (SBN 224611)
13   SHEPPARD, MULLIN, RICHTER, & HAMPTON LLP
     333 South Hope Street, 43rd Floor
14
     Los Angeles, CA 90071-1422
15   Telephone:     (213)-620-1780
     Facsimile      (213)-620-1398
16   Attorneys for Defendant TESLA, INC.
17
                                UNITED STATES DISTRICT COURT
18                            NORTHERN DISTRICT OF CALIFORNIA
19

20   DEMETRIC DI-AZ, OWEN DIAZ, and             Case No. 3:17-cv-06748-WHO
     LAMAR PATTERSON,
21
                    Plaintiffs,
                                                JOINT STIPULATION TO CONTINUE
22                                              THE PRE-TRIAL CONFERENCE AND
            v.
23                                              TRIAL; [PROPOSED] ORDER
     TESLA, INC. dba TESLA MOTORS, INC.;
24
     CITISTAFF SOLUTIONS, INC.; WEST            Pre-trial Conference: April 20, 2020
     VALLEY STAFFING GROUP;
     CHARTWELL STAFFING SERVICES, INC.;         Time: 2:00 p.m.
25
     and DOES 1-50, inclusive,                  Courtroom: 2, 17th Floor
26                                              Judge: Hon. William H. Orrick
            Defendants.
27                                              Trial Date: May 11, 2020
                                                Complaint filed: October 16, 2017
28

     Case No. 3:17-cv-06748-WHO
                                                              JOINT STIPULATION TO CONTINUE
                                           PRE-TRIAL CONFERENCE AND TRIAL; [PROPOSED] ORDER
               Case 3:17-cv-06748-WHO Document 224
                                               223 Filed 03/02/21
                                                         03/01/21 Page 2 of 5




1             TO THE HONORABLE COURT, ALL PARTIES AND THEIR ATTORNEYS OF
2    RECORD:
3             Pursuant to Civil Local Rule 7-12, Plaintiff Owen Diaz (“Plaintiff”), and Defendant
4    Tesla, Inc. (“Defendant”) (collectively, the “Parties”), by and through their attorneys of record,
5    hereby submit this Joint Stipulation to Continue the Pre-Trial Conference date and Trial date.
6
     Good cause exists given the unforeseen and difficult circumstances resulting from the
7
     Coronavirus Disease 2019 (“COVID-19”) pandemic, making it difficult, if not impossible, for
8
     counsel to safely travel to Northern California and for witnesses to appear for the currently
9
     scheduled trial date.
10
              As such, the Parties request that the Court continue the trial until September 23, 2021,
11
     November 1, 2021, or the soonest date thereafter the Court is available. The Parties also request
12
     that the Court continue the Pre-Trial Conference from March 2, 2021 to a date that corresponds
13
     with the new trial date. Accordingly, the Parties stipulate as follows
14
              WHEREAS, on October 16, 2017, Plaintiff filed his Complaint in California Superior
15

16
     Court;

17            WHEREAS, on November 22, 2017, Tesla removed Plaintiff’s Complaint to the United

18   States District Court for the Northern District of California (Dkt. No. 1);

19            WHEREAS, on December 20, 2018, Plaintiff was granted leave to amend his complaint

20   to add a defendant, NextSource Inc. (Dkt. No. 56), and on December 26, 2018, Plaintiff filed his
21   Amended Complaint, adding NextSource, Inc. as a party (Dkt. No. 57);
22            WHEREAS, the parties sought their first trial continuance from November 19, 2019 to
23   March 2, 2020 to allow NextSource Inc., to prepare for trial (Dkt. No. 56);
24            WHEREAS, this Court continued the trial date from March 2, 2020 to May 11, 2020,
25
     due to a criminal trial taking priority (Dkt. No. 136);
26
              WHEREAS, this Court granted the Parties’ second request to continue the trial date from
27
     May 11, 2020 to June 8, 2020, in light of the ongoing COVID-19 pandemic (Dkt. No. 177);
28

     Case No. 3:17-cv-06748-WHO
                                                                        JOINT STIPULATION TO CONTINUE
                                                     PRE-TRIAL CONFERENCE AND TRIAL; [PROPOSED] ORDER
              Case 3:17-cv-06748-WHO Document 224
                                              223 Filed 03/02/21
                                                        03/01/21 Page 3 of 5




1            WHEREAS, this Court vacated the June 8, 2020 trial date and continued the trial to
2    September 28, 2020, in light of the ongoing COVID-19 pandemic (Dkt. No. 206);
3            WHEREAS, this Court vacated the September 28, 2020, trial date and continued the trial
4    to January 19, 2021, in light of the ongoing COVID-19 pandemic (Dkt. No. 212);
5            WHEREAS, this Court vacated the January 19, 2021 trial date and continued the trial to
6
     April 26, 2021, in light of the ongoing COVID-19 pandemic (Dkt. No. 220);
7
             WHEREAS, other than the continuances related to the newly named defendant
8
     NextSource, a criminal trial on this Court’s docket, and the COVID-19 pandemic, there have
9
     been no other continuances;
10
             WHEREAS, good cause exists to continue the trial, given the unforeseen and difficult
11
     circumstances resulting from the Coronavirus Disease 2019 (“COVID-19”) pandemic and the
12
     state-wide “Stay Home” order. These circumstances render it difficult, if not impossible, for the
13
     Parties’ counsel to safely travel to Northern California, and for witnesses and potential jurors to
14
     safely appear on the currently scheduled trial date.
15

16
             NOW THEREFORE, it is hereby stipulated by and between the Parties that:

17           (1)    Trial is continued to September 27, 2021, with juror questionnaires to be

18   distributed on September 21, 2021, and a hearing set for September 23, 2021, to review the juror

19   questionnaires and exercise preliminary stipulated strikes for cause or hardship; OR

20           (2)    Trial is continued to November 2, 2021, with juror questionnaires to be
21   distributed on October 29, 2021, and a hearing set for November 1, 2021, to review the juror
22   questionnaires and exercise preliminary stipulated strikes for cause or hardship; OR
23           (3) The trial is continued to the soonest date thereafter as the Court is available; AND
24           (4) The Pre-Trial Conference is continued to a date that corresponds with the new trial
25
     date.
26
     IT IS SO STIPULATED.
27

28

     Case No. 3:17-cv-06748-WHO
                                                                       JOINT STIPULATION TO CONTINUE
                                                    PRE-TRIAL CONFERENCE AND TRIAL; [PROPOSED] ORDER
             Case 3:17-cv-06748-WHO Document 224
                                             223 Filed 03/02/21
                                                       03/01/21 Page 4 of 5




1                                                 CALIFORNIA CIVIL RIGHTS LAW GROUP
2                                                 ALEXANDER KRAKOW + GLICK LLP
3
     DATED: March 1, 2021                 By:     _/s Cimone A. Nunley_______________
4
                                                  Lawrence A. Organ, Esq.
5
                                                  Navruz Organ, Esq.
6                                                 Cimone A. Nunley, Esq.
                                                  J. Bernard Alexander, Esq.
7                                                 Attorneys for Plaintiffs
                                                  DEMETRIC DI-AZ AND OWEN DIAZ
8

9
     DATED: March 1, 2021            SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
10

11

12
                                     By         /s Patricia M. Jeng
13                                              TRACEY A. KENNEDY
                                                PATRICIA M. JENG
14

15                                              Attorneys for Defendant
                                                TESLA, INC. dba TESLA MOTORS, INC.
16

17

18                                     [PROPOSED] ORDER

19          Based upon the Parties’ Stipulation, and good cause having been shown, IT IS HEREBY

20   ORDERED THAT:

21          (1)    The Pre-Trial Conference is continued to ___________________, 2021 at
22   _______.
23          (2)    Trial is continued to ________________, 2021 at _________.
24          PURSUANT TO STIPULATION, IT IS SO ORDERED.
25

26   Dated: ____________________, 2021                  ____________________________________
                                                              Hon. William H. Orrick
27

28

     Case No. 3:17-cv-06748-WHO
                                                                     JOINT STIPULATION TO CONTINUE
                                                  PRE-TRIAL CONFERENCE AND TRIAL; [PROPOSED] ORDER
             Case 3:17-cv-06748-WHO Document 224
                                             223 Filed 03/02/21
                                                       03/01/21 Page 5 of 5




1

2
                                    DECLARATION OF CONSENT

3           Pursuant to Civil Local Rule 5-1(i)(3) regarding signatures, I attest under penalty of
4    perjury that I obtained concurrence in the filing of this document from above-listed counsel for
5    Defendant Tesla, Inc., which shall serve in lieu of their signature on the document.
6

7
     Dated: March 1, 2021                  By:     /s Cimone A. Nunley__________
8                                                LAWRENCE A. ORGAN
                                                 NAVRUZ AVLONI
9                                                J. BERNARD ALEXANDER
10                                               CIMONE A. NUNLEY

11                                               Attorneys for Plaintiff OWEN DIAZ
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     Case No. 3:17-cv-06748-WHO
                                                                       JOINT STIPULATION TO CONTINUE
                                                    PRE-TRIAL CONFERENCE AND TRIAL; [PROPOSED] ORDER
